           Case 2:19-cv-01545-RSM Document 76 Filed 09/08/20 Page 1 of 4



 1                                       THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE

 8   XINLU FAN, LIANG’E FAN,
     SHAOCHUN FU, JIANHUA GU,               NO. 2:19-cv-01545-RSM
 9   FENYING LI, MINGXIA LI, YONGNIAN
     SHI, CHENLIN WANG, SHUWEN WU,          STIPULATED MOTION AND ORDER
10
     HAIJUN ZHOU, and XIAOFANG ZHOU,        OF DISMISSAL WITH PREJUDICE
11                                          OF ALL CLAIMS AGAINST U.S.
                       Plaintiffs,          BANK BY FAN LIANG’E, FAN
12                                          XINLU, GU JIANHUA, LI FENGYING,
     v.                                     LI MINGXIA, SHI YONGNIAN,
13                                          WANG CHENLIN, WU SHUWEN,
     U.S. BANK NATIONAL ASSOCIATION;        ZHOU HAIJUN, ZHOU XIAOFANG
14   QUARTZBURG GOLD, LP; ISR
     CAPITAL, LLC; IDAHO STATE
15   REGIONAL CENTER, LLC; and SIMA
16   MUROFF,                                NOTE ON MOTION CALENDAR:
                                            September 8, 2020
17                     Defendants.

18
     U.S. BANK NATIONAL ASSOCIATION,
19
                       Crossclaimant,
20
     v.
21
     QUARTZBURG GOLD, LP; and IDAHO
22   STATE REGIONAL CENTER, LLC,

23                     Crossclaim
                       Defendants.
24

25

26

27

     STIPULATION AND ORDER OF                       DORSEY & WHITNEY LLP
                                                      701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                           SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                    PHONE: (206) 903-8800
                                                          FAX: (206) 903-8820
              Case 2:19-cv-01545-RSM Document 76 Filed 09/08/20 Page 2 of 4



 1                                               STIPULATION

 2          Pursuant to FRCP 41, Plaintiffs FAN LIANG’E, FAN XINLU, GU JIANHUA, LI

 3 FENGYING, LI MINGXIA, SHI YONGNIAN, WANG CHENLIN, WU SHUWEN, ZHOU

 4 HAIJUN, ZHOU XIAOFANG (collectively, the “Identified Plaintiffs”) and Defendant U.S. Bank

 5 National Association (“U.S. Bank”), by and through their undersigned counsel of record, hereby

 6 stipulate and agree that all claims and causes of action by the Identified Plaintiffs against U.S.

 7 Bank in this action shall be dismissed with prejudice, and without fees or costs to any party. For

 8 clarity, no claims by the Identified Plaintiffs against parties other than U.S. Bank, and no claims

 9 by any Plaintiffs other than the Identified Plaintiffs, are affected by this Stipulation. The Identified

10 Plaintiffs and Defendant U.S. Bank jointly request entry of the Order below.

11

12          SO STIPULATED this 8th day of September 2020.

13

14   /s/ Shawn Larsen-Bright                            /s/ John McDonald
     Jeremy Larson, WSBA #22125                         Daniel P. Harris, WSBA #16778
15   Shawn Larsen-Bright, WSBA #37066                   John F. Rapp, WSBA #17286
     701 Fifth Avenue, Suite 6100                       Jihee Ahn, WSBA #56012
16
     Seattle, WA 98104-7043                             John McDonald admitted pro hac vice
17   Tel: (206) 903-8800                                Harris Bricken Sliwoski LLP
     larson.jake@dorsey.com                             600 Stewart Street, Suite 1200
18   larsen.bright.shawn@dorsey.com                     Seattle, WA 98101
                                                        Tel: (206) 224-5657
19   Attorneys for U.S. Bank National Association       john.rapp@harrisbricken.com
20                                                      dan@harrisbricken.com
                                                        jihee@harrisbricken.com
21                                                      john.mcdonald@harrisbricken.com
                                                        Attorneys for Plaintiffs
22

23

24

25

26

27

     STIPULATION AND ORDER OF                                         DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE                1                            SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                      PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
              Case 2:19-cv-01545-RSM Document 76 Filed 09/08/20 Page 3 of 4



 1                                                ORDER

 2          Based upon FRCP 41 and the foregoing Stipulation, all claims and causes of action by

 3 Plaintiffs FAN LIANG’E, FAN XINLU, GU JIANHUA, LI FENGYING, LI MINGXIA, SHI

 4 YONGNIAN, WANG CHENLIN, WU SHUWEN, ZHOU HAIJUN, ZHOU XIAOFANG

 5 (collectively, the “Identified Plaintiffs”) against U.S. Bank National Association in this action shall

 6 be and are hereby dismissed with prejudice, and without fees or costs to any party. No claims by

 7 the Identified Plaintiffs against parties other than U.S. Bank National Association, and no claims

 8 by any Plaintiffs other than the Identified Plaintiffs, are affected by this Order.

 9

10          IT IS SO ORDERED this 8th day of September, 2020.

11

12

13
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER OF                                         DORSEY & WHITNEY LLP
                                                                        701 FIFTH AVENUE, SUITE 6100
     DISMISSAL WITH PREJUDICE               2                             SEATTLE, WA 98104-7043
     2:19-cv-01545-RSM                                                      PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
              Case 2:19-cv-01545-RSM Document 76 Filed 09/08/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this date I caused to be served the foregoing on the following

 3 counsel of record by the method indicated:

 4    John F. Rapp, WSBA #17286                            Via Messenger
      Daniel P. Harris, WSBA #16778                        Via Facsimile
 5    Jihee Ahn, WSBA #16778                               Via U.S. Mail
 6    John McDonald admitted pro hac vice                  Via Electronic Mail (per agreement)
      Harris Bricken                                       Via ECF Notification
 7    600 Stewart Street, Suite 1200
      Seattle, WA 98101
 8    Tel: 206-224-5657
      Fax: 206-224-5659
 9
      john.rapp@harrisbricken.com
10    dan@harrisbricken.com
      jihee@harrisbricken.com
11    john.mcdonald@harrisbricken.com

12    Attorneys for Plaintiffs Xinlu Fan, et al
13

14    Roger D. Mellem, WSBA #14917                         Via Messenger
      Adam Doupe, WSBA #55483                              Via Facsimile
15    Ryan, Swanson & Cleveland, PLLC                      Via U.S. Mail
      1201 Third Avenue, Suite 3400                        Via Electronic Mail (per agreement)
16    Seattle, Washington 98101-3034                       Via ECF Notification
      mellem@ryanlaw.com
17    doupe@ryanlaw.com
18           and
      Sean T. Prosser, admitted pro hac vice               Via Messenger
19    Mintz, Levin, Cohn, Ferris, Glovsky & Popeo          Via Facsimile
20    3580 Carmel Mountain Road, Suite 300                 Via U.S. Mail
      San Diego, CA 92130                                  Via Electronic Mail (per agreement)
21    STProsser@mintz.com                                  Via ECF Notification

22    Attorneys for Defendants Quartzburg Gold,
      LP, ISR Capital LLC and Idaho State
23    Regional Center, LLC

24
     DATED this 8th day of September, 2020.
25

26                                                /s/ Molly Price
27                                                Molly Price, Legal Assistant

      STIPULATION AND ORDER OF                                      DORSEY & WHITNEY LLP
                                                                      701 FIFTH AVENUE, SUITE 6100
      DISMISSAL WITH PREJUDICE             3                            SEATTLE, WA 98104-7043
      2:19-cv-01545-RSM                                                   PHONE: (206) 903-8800
                                                                          FAX: (206) 903-8820
